Citation Nr: 0908938	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-07 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The RO in Reno, Nevada, (the Veteran's home 
state) provided him notice of that decision.  In pertinent 
part, the June 2004 rating decision determined that new and 
material evidence had been received to reopen a previously 
denied claim of service connection for a back condition and 
denied the claim on the merits.  The Veteran appealed that 
decision, and in May 2007, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for back disability and remanded the claim 
for further development.  The case was returned to the Board 
in January 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has current back disability that 
is related to a back injury in November 1969 when he reports 
he was pinned between two trucks.  

Service treatment records show that in June 1970 the Veteran 
stated that he wanted to see a doctor about a continuous 
backache.  He was seen at the dispensary later that day, and 
his complaints included back ache.  The Veteran stated that 
he had been pinned between two trucks in November 1969.  He 
said it did not hurt much until now.  On examination, there 
was tenderness over the sacroiliac joints.  The examiner 
prescribed aspirin.  In a report of medical history in 
August 1970 at the time of the Veteran's service separation 
examination, he did not report of history of back trouble.  
The August 1970 clinical examination report is incomplete in 
that the examiner did not indicate he had examined the spine 
or other musculoskeletal systems.  The Veteran did file his 
initial service connection claim in September 1970, but it 
was denied on the basis that available records did not show 
that he received treatment for a back condition during 
service or that it was recorded in the report of his 
examination at the time of his discharge from service.  

As noted the Introduction, the claim has been reopened, and 
the Board remanded the claim for an examination and opinion.  
Of record was the report of a VA examination at which X-rays 
of the lumbar spine showed mild degenerative changes and 
X-rays of the thoracic spine showed mild rotoscoliosis with 
degenerative change and older wedging of three lower 
vertebral bodies with associated minimal osteoporosis.  The 
physician who conducted the clinical examination and reviewed 
the X-rays stated that the thoracic spine compressions were 
more likely than not due to old trauma from the back injury 
in service.  

The Veteran underwent an additional VA examination in 
October 2008.  He gave a history of a back injury in service 
and said that he had gone to a chiropractor for pain between 
his shoulder blades, neck and low back in 1971 and said those 
records should be in his claims file because his service 
organization was going to request them for him.  The 
physician stated there were no records from the chiropractor 
in the claims file.  Physical examination revealed lumbar 
lordosis and limitation of motion of the thoracolumbar spine 
with pain on motion.  There was no point tenderness to 
palpation over thoracic or lumbar vertebrae, and there was 
slight tenderness palpation in the fatty tissue overlying the 
area of the sacroiliac joints, but the physician said obesity 
limited examination of the sacroiliac joints.  

In the report of the October 2008 VA examination, the 
physician noted that in the VA X-rays of thoracic spine in 
2004 the radiologist noted minimal wedging at T7-T9, but that 
was not present on current X-rays.  The impressions in 
October 2008 VA X-ray reports as included within the report 
of the October 2008 physical examination report were as 
follows:  symmetrical degenerative joint disease of the hips; 
continuing mild rotoscoliosis of the thoracic spine with 
degenerative change and at least early osteoporosis; and 
unchanged mild rotoscoliosis of the lumbosacral spine with 
degenerative change.  

After physical examination and review of the X-rays, the 
diagnosis reported by VA physician who conducted the 
October 2008 examination was mild degenerative disc disease 
of the thoracolumbar spine and osteoporosis of the thoracic 
spine.  The physician said these diagnoses do not explain the 
Veteran's intermittent left buttocks and left leg pain.  The 
physician further stated there was no evidence on examination 
or X-ray that it would be related to a lumbar radiculopathy.  
The physician also said the sacroiliac joints could not be 
palpated due to obesity, but there was no asymmetry on X-ray.  
The physician's stated opinion was that it is less likely 
than not that the Veteran's current back disability is 
causally related to service or any incident of service, 
including having been pinned between two truck in 
November 1969.  The physician explained the rationale for her 
opinion but said that if the Veteran could provide medical 
records documenting multiple chiropractic visits from 1971 to 
1984 for low back pain and/or thoracic spine pain, his case 
could be reviewed again.  

In view of the physician's statements regarding additional 
review of the Veteran's claim if chiropractor records were 
obtained and the Veteran's statements regarding his 
understanding that records had been obtained for him by his 
service organization, it is the judgment of the Board that 
additional development is in order.  

In this regard, in June 2007, in response to a letter from 
the AMC requesting information regarding evidence in support 
of his claim, the Veteran reported that he had had back pain 
since service with chiropractic treatment over the years.  He 
stated that he saw Dr. Thomas Schertz in Manhattan Beach, 
California, with his first chiropractic treatment in late 
1971 or early 1972.  The Board acknowledges that the Veteran 
did not supply a completed VA Form 21-4142, Authorization and 
Consent to Release Information, for Dr. Schertz as requested 
by the AMC in a March 2008 letter but accepts as credible his 
statement to the VA physician in October 2008 that he thought 
records from Dr. Schertz were in his claims file because his 
service organization was going to request them for him.  The 
Veteran should be requested to submit treatment records from 
Dr. Schertz or to complete and return a release authorization 
form so that VA may attempt to obtain them.  To the extent 
that the Veteran may not have access to information as to the 
address for Dr. Schertz, the Board notes that an Internet 
search identifies a Thomas Schertz, D.C., at 806 Manhattan 
Beach Blvd. #105, Manhattan Beach, California, 90266, 
telephone (310) 372-2113.  

If additional evidence pertaining complaints or treatment of 
the Veteran's low back pain or thoracic spine pain since 
service is obtained, the Veteran should be provided an 
additional VA examination with a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the Veteran 
dated from July 2008 to the present.  

2.  Contact the Veteran and request that 
he submit treatment records from his 
chiropractor, Thomas Schertz, D.C., or 
complete and return a release 
authorization form so that VA may attempt 
to obtain records from Dr. Schertz.  Note 
that an Internet search identifies a 
Thomas Schertz, D.C., at 806 Manhattan 
Beach Blvd. #105, Manhattan Beach, 
California, 90266, telephone (310) 372-
2113.  Advise the Veteran that he may 
also submit any additional lay or medical 
evidence that he believes may support his 
claim.  

3.  If additional evidence pertaining 
complaints or treatment of the Veteran's 
low back pain or thoracic spine pain 
since service is obtained, the Veteran 
should be provided an additional VA 
examination with a medical opinion.  If 
possible, the examination should be 
conducted by the VA examiner who 
conducted the October 2008 examination.  
After examination of the Veteran and 
review of the record, including service 
treatment records and all post-service 
evidence pertaining to complaints or 
treatment regarding the low back or 
thoracic spine, the physician should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current disability involving the 
sacroiliac joints, low back or thoracic 
spine is causally related to service or 
any incident of service, including having 
been pinned between two trucks in 
November 1969.  The examination report 
should include a complete rationale for 
all opinions rendered.  The claims file 
must be provided to the physician for 
review.  

4.  Then, after undertaking any 
additional development warranted by the 
state of the record, readjudicate 
entitlement to service connection for 
back disability.  If the benefit sought 
on appeal is not granted, issue an 
appropriate supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




